3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 1 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 2 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 3 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 4 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 5 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 6 of 7
3:20-cv-00882-MGL   Date Filed 12/02/20   Entry Number 49-2   Page 7 of 7
